DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Stein et al. (US 2017/0075195) (hereafter Stein) (See IDS).
Regarding claim 1, Stein discloses a sensor arrangement (see, Fig. 1B, 10 paragraph [0026], traffic sign recognition system) comprising: a light sensor (Fig. 1, 106, image sensor); a lens (see, Fig. 1, 105) that includes: a distal end positioned toward an environment (see, Figs. 	1A, 1B, 106), and a proximal end (see, Fig. 1B, 105) that is opposite the distal end (Fig. 1, 106) and positioned toward the light sensor (see, Fig. 1B, 106); and a filter (Fig. 1B, 30) situated between the light sensor and the proximal end of the lens (see, paragraphs [0027]-[0028], [0101]-[0104]), wherein the filter is configured to permit a preconfigured set of wavelengths of light from the environment to be sensed by the light sensor (See, paragraphs [0027]-[0028], yellow (Y) portion adapted for 
Regarding claim 2, Stein further discloses the sensor arrangement, wherein the preconfigured set of wavelengths are associated with colors of a traffic light (see, paragraph [0006], [0008], traffic sign recognition, [0009], [0027], yellow (Y) portion adapted for maximal transmittance of light of wavelength between 550 nanometers and 800 nanometers and modified cyan (C) portion adapted for maximal transmittance of light of wavelength between 400 and 550 nanometers and adapted for minimal transmittance for light of wavelengths between 600 and 800 nanometers. A magenta (M) portion is optionally adapted for minimal transmittance of visible light of wavelengths between 500 and 600 nanometers and maximal transmittance between 400 and 500 nanometers and above 600 nanometers, and [0028], paragraph [0098]).
Regarding claim 8, Stein further discloses the sensor arrangement, wherein the sensor arrangement is a camera (see, Fig. 1B, 10).

Claims 9, 12, 13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Tsuchiya et al. (US 2008/0143868) (hereafter Tsuchiya) (See IDS).
Regarding claim 9, Tsuchiya disclose a sensor package comprising: a substrate (Figs. 3 and 4, 32, PCB, [0105]); a light sensor that is attached to the substrate (Fig. 3, 31, paragraph [0046]); a mount structure that is attached to the substrate and retains the light sensor within a receptacle portion formed by the mount structure (Fig. 3, Mount, 11); a lens (see, Fig. 3, 23); and a filter 
Regarding claim 12, Tsuchiya further discloses the sensor package, wherein the lens (see Fig. 3, 23) is configured to be mounted to the mount structure (see, Fig. 3, mount structure, 11, paragraph [0047]).
Regarding claim 13, Tsuchiya further discloses the sensor package, wherein the lens (see, Fig. 3, 23) is configured to be mounted to the mount structure via a threaded portion of the mount structure (see, paragraph [0005]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Chan et al. (US 10,735,699)(hereafter Chan).
 	Regarding claim 3, Stein does not explicitly disclose the sensor arrangement, wherein the preconfigured set of wavelengths of light comprise: a first band that is within a first threshold range of 640 nanometers (nm), a second band that is within a second threshold range of 580 nm, and a third band that is within a third threshold range of 520 nm. However, in same field of endeavor, Chan teaches col. 3 lines 57-67 and col. 4 lines 1-15; “red” may refer to light frequencies falling within the range of 640-700 nm, “yellow” may refer to light frequencies falling within the range of 560-580 nm, “green” may refer to light frequencies falling within the range of 490-560 nm, and “blue” may refer to light frequencies falling within the range of 430-490 nm. IR may refer to light having wavelengths greater than 700 nm (e.g., 700 nm-1 mm), but smaller than wavelengths of microwaves. UV wavelengths may refer to wavelengths smaller than 400 nm (e.g., 10-400 nm), but larger than wavelengths of x-rays. The term “luminance,” as used herein, refers to color-agnostic light detection, which may be detected by a CMOS array without color filtration. As referred to herein, “color sensors” are light sensors (or photosensitive sensors) capable of detecting a particular color of light (e.g., acting as a band-pass filter), and “luminance sensors” are color-
 	Regarding claim 4,  Stein does not disclose the sensor arrangement of claim 3, wherein the first threshold range, the second threshold range, and the third threshold range are a same threshold range; and wherein the same threshold range is less than or equal to 20 nm. However, in same field of endeavor, Chan teaches col. 3 lines 57-67 and col. 4 lines 1-15; “red” may refer to light frequencies falling within the range of 640-700 nm, “yellow” may refer to light frequencies falling within the range of 560-580 nm, “green” may refer to light frequencies falling within the range of 490-560 nm, and “blue” may refer to light frequencies falling within the range of 430-490 nm. IR may refer to light having wavelengths greater than 700 nm (e.g., 700 nm-1 mm), but smaller than wavelengths of microwaves. UV wavelengths may refer to wavelengths smaller than 400 nm (e.g., 10-400 nm), but larger than wavelengths of x-rays. The term “luminance,” as used herein, refers to color-agnostic light detection, which may be detected by a CMOS array without color filtration. As referred to herein, “color sensors” are light sensors (or photosensitive sensors) capable of detecting a particular color of light (e.g., acting as a band-pass filter), and “luminance sensors” are color-agnostic photosensitive sensors capable of sensing light over a wider range of wavelengths than color sensors. See Instant application discloses the first band may include approximately 640 nm ± 20 nm, which is approximately 620 nm to approximately 660 nm. Cleary, from the above description, ranges are given for which “red” may refer to light frequencies falling within the range of 640-700 nm, “yellow” may refer to light frequencies falling within the range of 560-580 nm, 
 	Regarding claim 5, Stein does not explicitly disclose the sensor arrangement, wherein the same threshold range is less than or equal to 10 nm. However, in same field of endeavor, Chan teaches col. 3 lines 57-67 and col. 4 lines 1-15; “red” may refer to light frequencies falling within the range of 640-700 nm, “yellow” may refer to light frequencies falling within the range of 560-580 nm, “green” may refer to light frequencies falling within the range of 490-560 nm, and “blue” may refer to light frequencies falling within the range of 430-490 nm. IR may refer to light having wavelengths greater than 700 nm (e.g., 700 nm-1 mm), but smaller than wavelengths of microwaves. UV wavelengths may refer to wavelengths smaller than 400 nm (e.g., 10-400 nm), but larger than wavelengths of x-rays. The term “luminance,” as used herein, refers to color-agnostic light detection, which may be detected by a CMOS array without color filtration. As referred to herein, “color sensors” are light sensors (or photosensitive sensors) capable of detecting a particular color of light (e.g., acting as a band-pass filter), and “luminance sensors” are color-agnostic photosensitive sensors capable of sensing light over a wider range of wavelengths than color sensors. Cleary, from the above description, ranges are given for which “red” may refer to light frequencies falling within the range of 640-700 nm, “yellow” may refer to light frequencies .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Wheatley et al. (US 2021/0168269) (hereafter Wheatley).
 	Regarding claim 6, Stein does not explicitly disclose the sensor arrangement, wherein the lens is shaped to direct the light from the environment to the filter within a threshold angle of a longitudinal axis of the filter. However, in same field of endeavor, vehicle assistance system in which [0048], the angular wavelength shifting properties of a multilayer optical film (MOF) may be used to transform a beam splitter imager into a hyperspectral camera in vehicle assistance systems. Such MOFs which may exhibit good off-angle performance and relatively high angle shift.  For example, an angle-shifting optically-selective filter may be immersed in a beam splitter in optical communication with an imager.  In some examples, a pixel array adjacent the imager includes at least one clear pixel.  The pixel array may be in contact with the imager, or spaced from, but optically coupled with, the imager.  The system further includes an angle-limiting element for introducing light having a range angles of incidence at the filter surface. The angle-limiting or angle-.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Tsuchiya et al. (US 2008/0143868) (hereafter Tsuchiya).
 	Regarding claim 7, Stein does not explicitly disclose the sensor arrangement, wherein the light sensor is configured to be attached to a printed circuit board (PCB), wherein the filter is mounted within a receptacle portion of a mount structure that is configured to retain the light sensor between the mount structure and the PCB, and wherein the mount structure is configured to be attached to the lens.  However, in same field of endeavor, Tsuchiya teaches a sensor package in form of a camera device comprising a substrate (32), a, light sensor (31), attached to the substrate. A mount structure (11) that is attached to the substrate and retain the light sensor within a receptacle portion formed by the mount structure and filter (52) situated within the receptacle portion between light sensor and lens configured to perform a preconfigured set of wavelengths of light to pass from the lens to the light sensor (0009] Furthermore, in the camera module 100, a band-pass filter may be provided that is capable of transmitting selected wavelengths of the imaging light to the surface of the light receiving unit 108, or a low-pass filter or a high pass filter may be provided that cuts the wavelengths above or wavelengths below a desired wavelength, is provided for transmitting the target imaging light).  Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Tsuchiya with the Stein as a whole, so as to . 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Wheatley et al. (US 2021/0168269) (hereafter Wheatley).
 	Regarding claims 10 and 11, Tsuchiya does not explicitly disclose the sensor arrangement, wherein the lens is shaped to direct the light from the environment to the filter within a threshold angle of a longitudinal axis of the filter and one or more optical elements includes a convex surface. However, in same field of endeavor, vehicle assistance system in which [0048], the angular wavelength shifting properties of a multilayer optical film (MOF) may be used to transform a beam splitter imager into a hyperspectral camera in vehicle assistance systems. Such MOFs which may exhibit good off-angle performance and relatively high angle shift.  For example, an angle-shifting optically-selective filter may be immersed in a beam splitter in optical communication with an imager.  In some examples, a pixel array adjacent the imager includes at least one clear pixel.  The pixel array may be in contact with the imager, or spaced from, but optically coupled with, the imager.  The system further includes an angle-limiting element for introducing light having a range angles of incidence at the filter surface. The angle-limiting or angle-spreading element may include a refractive element, a diffractive element, a lens, a prism, a micro replicated surface or article, or combinations thereof.  In some examples, optically-selective element 16 including an angle-spreading optical element may function as a spectrometer, and emit different wavelengths at different angles, official notice taken by examiner optical elements includes convex surface. Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Wheatley with the Tsuchiya, to creates a range of incidence angles on a filter in optically-selective element 16n (for example, a multilayer optical film), which results in wavelength shift directed upwards.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Chan et al. (US 10,735,699)(hereafter Chan).
 	Regarding claim 14, Tsuchiya does not explicitly disclose the sensor arrangement, wherein the preconfigured set of wavelengths of light comprise: a first band that is within a first threshold range of 640 nanometers (nm), a second band that is within a second threshold range of 580 nm, and a third band that is within a third threshold range of 520 nm. However, in same field of endeavor, Chan teaches col. 3 lines 57-67 and col. 4 lines 1-15; “red” may refer to light frequencies falling within the range of 640-700 nm, “yellow” may refer to light frequencies falling within the range of 560-580 nm, “green” may refer to light frequencies falling within the range of 490-560 nm, and “blue” may refer to light frequencies falling within the range of 430-490 nm. IR may refer to light having wavelengths greater than 700 nm (e.g., 700 nm-1 mm), but smaller than wavelengths of microwaves. UV wavelengths may refer to wavelengths smaller than 400 nm (e.g., 10-400 nm), but larger than wavelengths of x-rays. The term “luminance,” as used herein, refers to color-agnostic light detection, which may be detected by a CMOS array without color filtration. As referred to herein, “color sensors” are light sensors (or photosensitive sensors) capable of detecting a particular color of light (e.g., acting as a band-pass filter), and “luminance sensors” are color-agnostic photosensitive sensors capable of sensing light over a wider range of wavelengths than color sensors. Also note that since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Chan with the Tsuchiya, as a whole, so as to detect the band of visual and/or hyperspectral light frequencies by the color filter array, the motivation is to analyze the light. 

s 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Ben Shalom (US 2016/0318490)(hereafter Ben Shalom).
 	Regarding claim 15, Stein discloses a traffic light detection system (paragraph [0026]) comprising: a plurality of lenses (see, Fig. 1, 105), one or more light sensors configured to sense light received from the plurality of lenses (see, Fig. 1, 106, light sensor); and one or more filters (see, Fig. 1, filter, 30)situated between the one or more light sensors and the plurality of lenses, wherein the one or more filters (30) are configured to permit wavelengths of light associated with a traffic signal to pass between the plurality of lenses (105) and the one or more light sensors (106) and see, paragraphs [0027]-[0028] and [0101]-[1014]). Stein does not explicitly disclose the traffic light detection system of Stein in that in comprises a plurality of lenses configured to receive lights from different fields of view. However, in same field of endeavor, Ben Shalom teaches traffic light detection system (paragraph [0008]), and image capture devices including a plurality of lenses (Fig. 1, 122, 124 and 126), and said image capture devices including a plural of lenses to provide the image capture devices with a wide field view and the desired focal length (see, paragraphs [0070], [0082], [0086]-[0091]). Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Ben Shalom with the Stein as a whole, so as to incorporate the lenses with a wide field of view and desired focal length, the motivation is to increase the area of the detection and its responsiveness. 
Regarding claim 16,  the combined teachings further discloses the traffic light detection system, wherein the different fields of view comprise: a long range field of view that enables a first lens, of the plurality of lenses, to receive light from an environment beyond a first threshold distance; a short range field of view that enables a second lens, of the plurality of lenses, to receive light from an environment within a second threshold distance; and a mid-range field of view that that enables a third lens, of the plurality of lenses, to receive light from an environment between the first threshold distance and the second threshold distance (see, Ben Shalom, paragraphs [0070], 
Regarding claim 19, Stein further discloses the traffic light detection system wherein the one or more light sensors comprise a plurality of sensors (paragraph [0009], image sensors), and 
 	Regarding claim 20, Stein further discloses the traffic light detection system wherein the plurality of lenses are mounted to a mount structure (see, paragraph [0024]), wherein the mount structure is configured to retain the one or more filters (paragraph [0028], filters light, paragraph [0098], red, green and blue filters) and the one or more light sensors within the mount structure (paragraph [0009], [0010], imaging sensors).

 16.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Ben Shalom and further in view of Chan. 
Regarding claim 17, the combined teachings do not disclose the traffic light detection system, wherein the wavelengths of light comprise: a first band that is within a threshold range of 640 nanometers (nm), a second band that is within the threshold range of 580 nm, and a third band that is within the threshold range of 520 nm. However, in same field of endeavor, Chan teaches col. 3 lines 57-67 and col. 4 lines 1-15; “red” may refer to light frequencies falling within the range of 640-700 nm, “yellow” may refer to light frequencies falling within the range of 560-580 nm, “green” may refer to light frequencies falling within the range of 490-560 nm, and “blue” may refer to light frequencies falling within the range of 430-490 nm. IR may refer to light having wavelengths greater than 700 nm (e.g., 700 nm-1 mm), but smaller than wavelengths of microwaves. UV wavelengths may refer to wavelengths smaller than 400 nm (e.g., 10-400 nm), but larger than wavelengths of x-rays. The term “luminance,” as used herein, refers to color-agnostic light detection, which may be detected by a CMOS array without color filtration. As referred to herein, “color sensors” are light sensors (or photosensitive sensors) capable of detecting a particular color of light (e.g., acting as a band-pass filter), and “luminance sensors” are color-agnostic photosensitive sensors capable of sensing light over a wider range of wavelengths than color sensors. Also note 
 	Regarding claim 18, the combined teachings further discloses the traffic light detection system, wherein the threshold range is less than or equal to 40 nm (Chan, teaches col. 3 lines 57-67 and col. 4 lines 1-15; “red” may refer to light frequencies falling within the range of 640-700 nm, “yellow” may refer to light frequencies falling within the range of 560-580 nm, “green” may refer to light frequencies falling within the range of 490-560 nm, and “blue” may refer to light frequencies falling within the range of 430-490 nm. IR may refer to light having wavelengths greater than 700 nm (e.g., 700 nm-1 mm), but smaller than wavelengths of microwaves. UV wavelengths may refer to wavelengths smaller than 400 nm (e.g., 10-400 nm), but larger than wavelengths of x-rays. The term “luminance,” as used herein, refers to color-agnostic light detection, which may be detected by a CMOS array without color filtration. As referred to herein, “color sensors” are light sensors (or photosensitive sensors) capable of detecting a particular color of light (e.g., acting as a band-pass filter), and “luminance sensors” are color-agnostic photosensitive sensors capable of sensing light over a wider range of wavelengths than color sensors, Also note that since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/31/2021